DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 44, and newly added claims 46-48 are directed to inventions/species that are independent or distinct from the invention originally claimed for the following reasons.
 Claim 44 requires the bullet resistant body armor article to be in the form of a vest, which is a mutually exclusive species when compared to the originally examined helmet structure.  In addition, these species are not obvious variants of each other based on the current record.  It is additionally noted that a search and/or examination burden for the different species exists because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claim 46 is directed to a species which was not elected in the restriction requirement submitted on 4 December 2019.  In summary, the applicant elected 
Claims 47 and 48, based on their dependency, are withdrawn for at least the same reasons as claim 46.  However, claims 47 and 48 are also considered to correspond to a different non-elected species.  In the restriction requirement submitted on 4 December 2019, the applicant elected Species 2A, wherein both of the first fibrous material and the second fibrous material are non-woven fabrics.  Therefore, the requirement that each of the first and second fibrous layers each comprise a woven or unidirectionally oriented non-woven, where the first and second fibrous layers are not the same, are considered to be patentably distinct species based on the same reasoning provided in the aforementioned restriction requirement regarding Species 2.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44 and 46-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 29-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0212763 (hereinafter “Bhatnagar”), and further in view of United States Patent Application Publication No. US Regarding claims 21 and 29-35 	Bhatnagar teaches a helmet shell having excellent ballistic (bullet) resistant properties comprising fibrous material in a resin matrix (abstract), which corresponds to a bullet resistant composite panel.  Bhatnagar teaches the helmet shell comprises (or consists essentially of): a first plurality of fibrous layers (a first fibrous material comprising one or more first fibrous plies, each of the first fibrous plies comprising fibers) comprising a network of high tenacity fibers in a first resin matrix, the high tenacity fibers comprising polyolefin fibers; and a second plurality of fibrous layers (a second fibrous material comprising one or more second fibrous plies, each of the second fibrous plies comprising fibers) comprising a network of high tenacity fibers in a second resin matrix, the high tenacity fibers comprising aramid fibers (paragraphs [0016] and [0017]).  Bhatnagar teaches applying heat and pressure to the first plurality of fibrous layers and the second plurality of fibrous layers yields a structure where the first plurality of fibrous layers is adhered (attached) to the second plurality of fibrous layers to form an integral helmet (paragraph [0038]). 	Bhatnagar teaches the helmet shell is formed from layers of different ballistic materials. Preferably, there is one group of layers of fibers formed from one type of high tenacity fiber and there is a second group of layers of fibers formed from a second type of high tenacity fiber. These fibers are either aramid fibers or polyolefin fibers. The polyolefin fibers are preferably high tenacity polyethylene fibers and/or high tenacity polypropylene fibers (paragraph [0033]).  Bhatnagar teaches high tenacity polyethylene 3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2). 	Bhatnagar and Guertin are analogous inventions in the field of composite ballistic Regarding claim 36 	In addition, Bhatnagar teaches the fibers are in a non-woven fabric constituted of a network of unidirectionally oriented fibers (paragraph [0039]), which corresponds to the structure of the first plurality of fibrous layers (first fibrous material) being a non-woven fabric comprising a plurality of unidirectionally oriented fibers, and the second plurality of fibrous layers (second fibrous material) being a non-woven fabric comprising a plurality of unidirectionally oriented fibers.Regarding claim 41 	In addition, Bhatnagar teaches the helmet is prepared by introducing a first fabric layer into a mold, then introducing a second fabric layer into the mold, and then, if desired, introducing a third fabric into the mold, where the order of introduction can vary depending on which prepregs are desired to be in the outer layers, the middle layers, .
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar, and Guertin as applied to claim 21 above, and further in view of United States Patent Application Publication No. US 2012/0118135 (hereinafter “Warren”).Regarding claim 37 	The limitation for claim 21 have been set forth above.  In addition, as previously noted, Bhatnagar teaches the second plurality of fibrous layers (second fibrous material) comprises aramid fibers.  	However, Bhatnagar does not explicitly teach the first plurality of fibrous layers (first fibrous material) comprises ultra-high molecular weight polyethylene fibers. 	Warren teaches a ballistic panel made of multiple layers of fabric in an inner core made of substantially rigid material and outer surfaces (abstract).  Warren teaches the ballistic panels 22 may be constructed with ultra-high molecular weight polyethylene (UHMWPE) material. UHMWPE is a preferred ballistic material due to a high strength-to-weight ratio, which is 10 to 100 times higher than that of steel and 40% higher than Regarding claim 40	The limitation for claim 21 have been set forth above.  In addition, Bhatnagar does not explicitly teach the composite is within a nylon cover. 	Warren teaches a ballistic panel made of multiple layers of fabric in an inner core made of substantially rigid material and outer surfaces (abstract).  Warren teaches the 22 includes a ballistic fabric 26 which surrounds the core 24, and is made from nylon materials (paragraph [0030] and Figure 2B).  The ballistic fabric 26 corresponds to the claimed nylon cover.  Warren teaches ballistic fabric 26 layers allow the ballistic round to penetrate or pass into the interior of ballistic visor 20 (made up of ballistic panels 22) so as to strike the interior core 24. Once the ballistic round strikes the core 24, the surrounding layers of ballistic fabric 26 then ‘catch’ the ballistic round, or its remnants, and prevent the ballistic round, or its remnants, from exiting the ballistic visor 20. Accordingly, the multiple, surrounding layers of ballistic material 26 that allow ballistic rounds to enter but not exit the ballistic visor 20 are important; if impacting ballistic rounds were not contained within the ballistic visor 20, there would be a significant risk that ballistic rounds could hit the ballistic visor 20 (striking the core 24) and deflect/ricochet off and damage nearby things (paragraph [0032] and Figure 2A).	Bhatnagar and Warren are analogous inventions in the field of ballistic panels made from fibrous layers.  It would have been obvious to one skilled in the art at the time of the invention to modify the ballistic resistant panel of Bhatnagar with the ballistic fabric 26 cover of Warren to catch ballistic rounds after impact and prevent damage by such ballistic rounds ricocheting off the ballistic panel of Bhatnagar.
Claims 39, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar and Guertin as applied to either claim 21 or 41 above, and further in view of United States Patent Application Publication No. US 2010/0275337 (hereinafter “Bhatnagar-337”).Regarding claims 39 and 42	The limitations for claim 41 have been set forth above.  As previously noted, Guertin teaches the closed cell foam can be a polyurethane foam which makes up a secondary impact layer and has a density ranging from 2.4-2.6 lbs/ft3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2). 	In addition, Bhatnagar does not explicitly teach areal densities for each of the first plurality of fibrous layers and the second plurality of fibrous layers.	Bhatnagar-337 teaches a helmet shell comprising an outer section of fibrous layers, a middle section of fibrous layers and an inner section of fibrous layers (abstract).  Bhatnagar-337 teaches the number of layers in each section of the plurality of fibrous layers may vary widely, depending on the type of helmet desired, the desired performance and the desired weight (paragraph [0061]).  Bhatnagar-337 teaches the areal density of each layer in each section of the plurality of fibrous layers may vary widely but is chosen so that the overall weight of the helmet is within an acceptable range for the comfort and protection of the wearer (paragraph [0062]). Bhatnagar-337 also teaches each of the plurality of fibrous layers have an areal density ranging from about 169.5 to about 1186.5 g/m2, about 169.5 to about 2203.5 g/m2, or about 33.9 to about 3051 g/m2 (Id.), which overlap the claimed range in claim 39.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make each of the first plurality of fibrous layers and the second plurality of fibrous layers of Bhatnagar with the areal densities of Bhatnagar-337 to yield a helmet shell with an 2), second fibrous material (0.0339 to 3.051 kg/m2), and the non-fibrous sheet material (0.976 to 1.059 kg/m2) having a total combined areal density of from about 1.0438 kg/m2 to about 7.161 kg/m2 which significantly overlaps the claimed range.Regarding claim 45 	The limitations for claim 21 have been set forth above.  As previously noted, Guertin teaches the closed cell foam can be a polyurethane foam which makes up a secondary impact layer and has a density ranging from 2.4-2.6 lbs/ft3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2). 	In addition, Bhatnagar does not explicitly teach areal densities for each of the first plurality of fibrous layers and the second plurality of fibrous layers.	Bhatnagar-337 teaches a helmet shell comprising an outer section of fibrous layers, a middle section of fibrous layers and an inner section of fibrous layers (abstract).  Bhatnagar-337 teaches the number of layers in each section of the plurality of fibrous layers may vary widely, depending on the type of helmet desired, the desired performance and the desired weight (paragraph [0061]).  Bhatnagar-337 teaches the areal density of each layer in each section of the plurality of fibrous layers may vary 2, about 169.5 to about 2203.5 g/m2, or about 33.9 to about 3051 g/m2 (Id.), which overlap the claimed range in claim 39.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make each of the first plurality of fibrous layers and the second plurality of fibrous layers of Bhatnagar with the areal densities of Bhatnagar-337 to yield a helmet shell with an overall weight that is within an acceptable range for the comfort and protection of the wearer. 	The combination of Bhatnagar, Guertin, and Bhatnagar-337 yields a first fibrous material which includes a plurality of fibrous layer each having an areal density of 0.0339 to 3.051 kg/m2, a second fibrous material which includes a plurality of fibrous layer each having an areal density of 0.0339 to 3.051 kg/m2, and the non-fibrous sheet material having an areal density of 0.976 to 1.059 kg/m2.  The resulting percentage of the areal density for the closed cell foam (non-fibrous sheet material) relative to the total density of the first fibrous layer, the second fibrous layer, and the closed cell foam (non-fibrous sheet material) was determined.   	Total areal density (TD) = (3.051 * 4 (2 plies for the first fibrous material requiring a plurality of plies and 2 plies for the second fibrous material requiring a plurality of plies)) kg/m2 + 1.059 kg/m2 = 13.263 kg/m2. 	Areal density of the closed cell foam (non-fibrous sheet material) (D2) = 1.059 kg/m2..
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar, in view of Guertin, and further in view of Warren.Regarding claim 43 	Bhatnagar teaches a molded helmet shell having excellent ballistic (bullet) resistant properties comprising fibrous material in a resin matrix (abstract and paragraph [0007]), which corresponds to a bullet resistant composite panel.  Bhatnagar teaches the helmet shell comprises (or consists essentially of): a first plurality of fibrous layers (a first fibrous material comprising one or more first fibrous plies, each of the first fibrous plies comprising fibers) comprising a network of high tenacity fibers in a first resin matrix, the high tenacity fibers comprising polyolefin fibers; and a second plurality of fibrous layers (a second fibrous material comprising one or more second fibrous plies, each of the second fibrous plies comprising fibers) comprising a network of high tenacity fibers in a second resin matrix, the high tenacity fibers comprising aramid fibers (paragraphs [0016] and [0017]).  Bhatnagar teaches applying heat and pressure to the first plurality of fibrous layers and the second plurality of fibrous layers yields a structure where the first plurality of fibrous layers is adhered (attached) to the second plurality of fibrous layers to form an integral helmet (paragraph [0038]). 	Bhatnagar teaches the helmet shell is formed from layers of different ballistic materials. Preferably, there is one group of layers of fibers formed from one type of high 3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2).	Bhatnagar and Guertin are analogous inventions in the field of composite ballistic resistant articles.  It would have been obvious to one skilled in the art at the time of the invention to modify the third fabric of Bhatnagar with the foam padding from Guertin to yield a helmet with an improvement to impact attenuation for the wearer. 	The combination of Bhatnagar and Guertin corresponds to the claimed features requiring: (1) a molded bullet resistant body armor article consisting essentially of: a first fibrous material; a second fibrous material attached to the first fibrous material; and a sheet of a closed-cell foam attached to the second fibrous material; and (2) the first fibrous material, second fibrous material and sheet of closed-cell foam are bonded together and molded to form a unitary body armor article. 	Bhatnagar does not explicitly teach the first plurality of fibrous layers (first fibrous 22 may be constructed with ultra-high molecular weight polyethylene (UHMWPE) material. UHMWPE is a preferred ballistic material due to a high strength-to-weight ratio, which is 10 to 100 times higher than that of steel and 40% higher than Aramid. UHMWPE is also known as high-modulus polyethylene (HMPE) or high-performance polyethylene (HPE) and is a subset of thermoplastic polyethylene. The load transfer effect of UHMWPE results in a very tough material, with the highest impact strength of any thermoplastic presently made. UHMWPE is highly resistant to corrosive chemicals, with exception of oxidizing acids, has extremely low moisture absorption, has a very low coefficient of friction, is self-lubricating, and is highly resistant to abrasion. UHMWPE's coefficient of friction is significantly lower than that of nylon and acetal, and is comparable to that of Teflon, but UHMWPE has better abrasion resistance than Teflon.  UHMWPE is also odorless, tasteless, and nontoxic (paragraph [0026]). 	Bhatnagar and Warren are analogous inventions in the field of ballistic panels made from fibrous layers.  It would have been obvious to one skilled in the art at the time of the invention to modify the polyolefin material of the first plurality of fibrous layers of Bhatnagar with the UHMWPE of Warren to: improve the strength-to-weight ratio, impact strength, resistance to corrosive chemicals, and/or abrasion resistance; and/or reduce the moisture absorption, and/or coefficient of friction of said first plurality .
Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 	The applicant argued the rejections are incorrect because the combination fails to teach a unitary article merged under pressure.  The examiner respectfully disagrees and contends that Bhatnagar teaches the layers of the helmet shell is bonded under pressure, forming a unitary composite structure.  In an alternative interpretation, the requirement that the claimed composite must be bonded under pressure can also be construed as a product-by-process limitation, where the patentability of the product containing such a limitation is only considered based on the structure implied by the process.  In the instant case, the structure of the helmet shell formed under pressure is considered to correspond to a unitary structure of the first fibrous material, the second fibrous material, and the non-fibrous sheet.  This structure has been found from the combination of Bhatnagar and Guertin as detailed in the rejection of record. 	The applicant argued Guertin is not analogous art.  The examiner respectfully disagrees and contends Guertin is analogous art because: (1) Guertin is in the same field of endeavor as the invention, which is an impact resistant helmet; and (2) Guertin is reasonably pertinent to the problem with which the inventor is involved, which is an impact absorbing helmet that protects a wearer of said helmet.  The applicant attempts to redirect the claims in requiring the ballistic resistance is in reference to a bullet.  However, the manner in which Guertin is applied is by adding their rigid foams to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783